Exhibit 10.3.12

724 SOLUTIONS INC. 2005 STOCK INCENTIVE PLAN

[Canadian Recipients]

NOTICE OF STOCK OPTION AWARD

          Grantee’s Name and Address:

____________________________________________________

 

 

 

____________________________________________________

 

 

 

____________________________________________________

          You (the “Grantee”) have been granted an option to purchase Common
Shares, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the 724 Solutions Inc. 2005 Stock Incentive Plan, as amended
from time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

          Date of Award

_________________________________________________

 

 

          Vesting Commencement Date

_________________________________________________

 

 

          Exercise Price per Share

$________________________________________________

 

 

          Total Number of Shares Subject  to the Option (the “Shares”)

_________________________________________________

 

 

          Total Exercise Price

$________________________________________________

 

 

          Expiration Date:

_________________________________________________

 

 

          Post-Termination Exercise Period:

Thirty (30) days

Vesting Schedule:

          Subject to the Grantee’s Continuous Service and other limitations set
forth in this Notice, the Plan and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

          25% of the Shares subject to the Option shall vest on the Vesting
Commencement Date, and 25% of the Shares subject to the Option shall vest on
each twelve month anniversary of the Vesting Commencement Date thereafter as
follows:




VESTING DATE

 

CUMULATIVE AGGREGATE
NUMBER OF SHARES
PURCHASABLE ON OR AFTER
THE INDICATED DATE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Vesting Commencement Date]

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

          During any authorized leave of absence, the vesting of the Option as
provided in this schedule shall be suspended after the leave of absence exceeds
a period of ninety (90) days.  Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity.  The Vesting Schedule of the Option shall be
extended by the length of the suspension.

          In the event of termination of the Grantee’s Continuous Service for
Cause, the Grantee’s right to exercise the Option shall terminate concurrently
with the termination of the Grantee’s Continuous Service, except as otherwise
determined by the Administrator.

          IN WITNESS WHEREOF, the Company and the Grantee have executed this
Notice and agree that the Option is to be governed by the terms and conditions
of this Notice, the Plan, and the Option Agreement.

 

724 SOLUTIONS INC.,

 

a company incorporated under the laws of Canada

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE.  THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

2




          The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof.  The Grantee has reviewed this Notice, the
Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option Agreement. 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Option Agreement shall
be resolved by the Administrator in accordance with Section 12 of the Option
Agreement.  The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 13 of the Option Agreement.  The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

Dated:

 

 

Signed:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Grantee

3




Award Number:  ___________

724 SOLUTIONS INC. 2005 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

          1.          Grant of Option.  724 Solutions Inc., a company
incorporated under the laws of Canada (the “Company”), hereby grants to the
Grantee (the “Grantee”) named in the Notice of Stock Option Award (the
“Notice”), an option (the “Option”) to purchase Common Shares in the capital of
the Company in an amount that is equal to the Total Number of Shares subject to
the Option (the “Shares”) set forth in the Notice, at the Exercise Price per
Share set forth in the Notice (the “Exercise Price”) subject to the terms and
provisions of the Notice, this Stock Option Award Agreement (the “Option
Agreement”) and the Company’s 2005 Stock Incentive Plan, as amended from time to
time (the “Plan”), which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Option Agreement.

          2.          Exercise of Option.

                        (a)          Right to Exercise.  The Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice and with the applicable provisions of the Plan and this Option
Agreement.  The Option shall be subject to the provisions of Section 10 of the
Plan relating to the exercisability or termination of the Option in the event of
a Corporate Transaction or Change in Control.  The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator.  In no event shall the
Company issue fractional Shares.

                        (b)          Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice (a form of which is attached as
Exhibit A) or by such other procedure as specified from time to time by the
Administrator which shall state the election to exercise the Option, the whole
number of Shares in respect of which the Option is being exercised, and such
other provisions as may be required by the Administrator.  The exercise notice
shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price.  The
Option shall be deemed to be exercised upon receipt by the Company of such
notice accompanied by the Exercise Price, which, to the extent selected and
approved by the Company, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 3(e), below.

                        (c)          Taxes.  No Shares will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s employer may offset or withhold (from any amount owed
by the Company or the Grantee’s employer to the Grantee) or collect from the
Grantee or other person an amount sufficient to satisfy such tax withholding
obligations.

1




          3.          Method of Payment.  Payment of the Exercise Price shall be
made by any of the following, or a combination thereof, at the election of the
Grantee; provided, however, that such exercise method does not then violate any
Applicable Law:

                        (a)          cash;

                        (b)          certified check;

                        (c)          bank draft;

                        (d)          surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the
Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised, provided, however, that Shares acquired
under the Plan or any other equity compensation plan or agreement of the Company
must have been held by the Grantee for a period of more than six (6) months (and
not used for another Award exercise by attestation during such period); or

                        (e)          subject to the prior approval by the
Company, payment through a broker-dealer sale and remittance procedure pursuant
to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

          4.          Restrictions on Exercise.  The Option may not be exercised
if the issuance of the Shares subject to the Option upon such exercise would
constitute a violation of any Applicable Laws.  If the exercise of the Option
within the applicable time periods set forth in Section 5, 6 and 7 of this
Option Agreement is prevented by the provisions of this Section 4, the Option
shall remain exercisable until one (1) month after the date the Grantee is
notified by the Company that the Option is exercisable, but in any event no
later than the Expiration Date set forth in the Notice.

          5.          Termination or Change of Continuous Service.  In the event
the Grantee’s Continuous Service terminates, other than for Cause, the Grantee
may, but only during the Post-Termination Exercise Period, exercise the portion
of the Option that was vested at the date of such termination (the “Termination
Date”).  The Post-Termination Exercise Period shall commence on the Termination
Date.  In the event of termination of the Grantee’s Continuous Service for
Cause, the Grantee’s right to exercise the Option shall, except as otherwise
determined by the Administrator, terminate concurrently with the termination of
the Grantee’s Continuous Service (also the “Termination Date”).  In no event,
however, shall the Option be exercised later than the Expiration Date set forth
in the Notice.  In the event of the Grantee’s change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant,
the Option shall remain in effect and the Option shall continue to vest in

2




accordance with the Vesting Schedule set forth in the Notice.  Except as
provided in Sections 6 and 7 below, to the extent that the Option was unvested
on the Termination Date, or if the Grantee does not exercise the vested portion
of the Option within the Post-Termination Exercise Period, the Option shall
terminate.

          6.          Disability of Grantee.  In the event the Grantee’s
Continuous Service terminates as a result of his or her Disability, the Grantee
may, but only within twelve (12) months commencing on the Termination Date (but
in no event later than the Expiration Date), exercise the portion of the Option
that was vested on the Termination Date.  To the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the time specified herein, the Option shall
terminate. 

          7.          Death of Grantee.  In the event of the termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 8 may exercise the portion of the
Option that was vested at the date of termination within twelve (12) months
commencing on the date of death (but in no event later than the Expiration
Date).  To the extent that the Option was unvested on the date of death, or if
the vested portion of the Option is not exercised within the time specified
herein, the Option shall terminate.

          8.          Transferability of Option.  The Option may not be
transferred in any manner other than by will or by the laws of descent and
distribution, provided, however, that the Option may be transferred during the
lifetime of the Grantee to the extent and in the manner authorized by the
Administrator.  Following the death of the Grantee, the Option, to the extent
provided in Section 7, may be exercised (a) by the person or persons designated
under the deceased Grantee’s beneficiary designation or (b) in the absence of an
effectively designated beneficiary, by the Grantee’s legal representative or by
any person empowered to do so under the deceased Grantee’s will or under the
then applicable laws of descent and distribution.  The terms of the Option shall
be binding upon the executors, administrators, heirs, successors and transferees
of the Grantee.

          9.          Term of Option.  The Option must be exercised no later
than the Expiration Date set forth in the Notice or such earlier date as
otherwise provided herein.  After the Expiration Date or such earlier date, the
Option shall be of no further force or effect and may not be exercised.

          10.          Entire Agreement: Governing Law.  The Notice, the Plan
and this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
Nothing in the Notice, the Plan and this Option Agreement (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.  The Notice, the Plan and this Option Agreement are to
be construed in accordance with and governed by the internal laws of the
Province of Ontario without giving effect to any choice of law rule

3




that would cause the application of the laws of any jurisdiction other than the
internal laws of the Province of Ontario to the rights and duties of the
parties.  Should any provision of the Notice, the Plan or this Option Agreement
be determined to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable. 

          11.          Construction.  The captions used in the Notice and this
Option Agreement are inserted for convenience and shall not be deemed a part of
the Option for construction or interpretation.  Except when otherwise indicated
by the context, the singular shall include the plural and the plural shall
include the singular.  Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise.

          12.          Administration and Interpretation.  Any question or
dispute regarding the administration or interpretation of the Notice, the Plan
or this Option Agreement shall be submitted by the Grantee or by the Company to
the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons. 

          13.          Venue and Waiver of Jury Trial.  The Company, the
Grantee, and the Grantee’s assignees pursuant to Section 8 (the “parties”) agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Option Agreement shall be brought in the appropriate Court of
the Province of Ontario and that the parties shall submit to the jurisdiction of
such Court.  The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE
ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING.  If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

          14.          Notices.  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown in these instruments, or to
such other address as such party may designate in writing from time to time to
the other party.

END OF AGREEMENT

4




1.          EXHIBIT A

724 SOLUTIONS INC. 2005 STOCK INCENTIVE PLAN

EXERCISE NOTICE

724 Solutions Inc.
20 York Mills Rd, Suite 201
Toronto, Ontario,
Canada, M2P 2C2
Attention: Corporate Secretary

          1.          Exercise of Option.  Effective as of today,
______________, ___ the undersigned (the “Grantee”) hereby elects to exercise
the Grantee’s option to purchase ___________ common shares (the “Shares”) in the
capital of 724 Solutions Inc. (the “Company”) under and pursuant to the
Company’s 2005 Stock Incentive Plan, as amended from time to time (the “Plan”)
and the Stock Option Award Agreement (the “Option Agreement”) and Notice of
Stock Option Award (the “Notice”) dated ______________, ________.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.

          2.          Representations of the Grantee.  The Grantee acknowledges
that the Grantee has received, read and understood the Notice, the Plan and the
Option Agreement and agrees to abide by and be bound by their terms and
conditions. 

          3.          Rights as Stockholder.  Until the stock certificate
evidencing such Shares is issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares, notwithstanding the exercise of the Option. 
The Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 10 of the Plan.

          4.          Delivery of Payment.  The Grantee herewith delivers to the
Company the full Exercise Price for the Shares, which, to the extent selected,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 3(e) of the Option
Agreement.

          5.          Tax Consultation.  The Grantee understands that the
Grantee may suffer adverse tax consequences as a result of the Grantee’s
purchase or disposition of the Shares.  The Grantee represents that the Grantee
has consulted with any tax consultants the Grantee deems advisable in connection
with the purchase or disposition of the Shares and that the Grantee is not
relying on the Company for any tax advice.

          6.          Taxes.  The Grantee agrees to satisfy all applicable
federal, state, provincial, local and non-Canadian or non-U.S. income and
employment tax withholding obligations and herewith delivers to the Company the
full amount of such obligations or has made arrangements acceptable to the
Company to satisfy such obligations.   

1




          7.          Successors and Assigns.  The Company may assign any of its
rights under this Exercise Notice to single or multiple assignees, and this
agreement shall inure to the benefit of the successors and assigns of the
Company.  This Exercise Notice shall be binding upon the Grantee and his or her
heirs, executors, administrators, successors and assigns.

          8.          Construction.  The captions used in this Exercise Notice
are inserted for convenience and shall not be deemed a part of this agreement
for construction or interpretation.  Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

          9.          Administration and Interpretation.  The Grantee hereby
agrees that any question or dispute regarding the administration or
interpretation of this Exercise Notice shall be submitted by the Grantee or by
the Company to the Administrator.  The resolution of such question or dispute by
the Administrator shall be final and binding on all persons. 

          10.          Governing Law; Severability.  This Exercise Notice is to
be construed in accordance with and governed by the internal laws of the
Province of Ontario without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the Province of Ontario to the rights and duties of the parties.  Should
any provision of this Exercise Notice be determined by a court of law to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.

          11.          Notices.  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

          12.          Further Instruments.  The parties agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this agreement.

          13.          Entire Agreement.  The Notice, the Plan and the Option
Agreement are incorporated herein by reference and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties. 

2




Submitted by:

 

Accepted by:

 

 

 

GRANTEE:

 

724 SOLUTIONS INC.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

(Signature)

 

 

--------------------------------------------------------------------------------

 

 

 

 

Address:

 

Address:

 

 

 

--------------------------------------------------------------------------------

 

724 Solutions Inc.

 

 

20 York Mills Rd, Suite 201

--------------------------------------------------------------------------------

 

Toronto, Ontario,

 

 

Canada, M2P 2C2

3